DIETRICH, District Judge.
This is an action in interpleader, brought by the New York Life Insurance Company, under the provisions of the Act of February 22, 1917, as amended February 25,1925 (43 Stat. 976; 1925 Supp. Fed. Stat. p. 98 [Comp. St. §§ 991a-991e]), against Frank P. Eynon, the surviving husband, and Martin Bidoggia and Maria A. Bidoggia, the surviving parents, of Anna L. Eynon (formerly Anna L. Bidoggia), deceased, to have adjudicated the conflicting claims of defendants to the proceeds of a life insurance policy for $1,000 issued by plaintiff.
The policy became effective on the 2d day of January, 1920, and was issued to Anna L. Bidoggia, the insured, who was then an unmarried woman, in favor of Maria A. and Martin Bidoggia, her parents, who are named in the policy as beneficiaries. Subsequently the insured married defendant Eynon, and thereafter, on the 28th of June, 1925, she died intestate, in the state of .California. Having possession of the policy, the beneficiaries made due proofs of death; but, because of an adverse claim asserted by Eynon, the company declined to pay them, and they brought suit in one of the state courts, in Idaho, where they reside. Whereupon the company instituted this proceeding for its protection against the conflicting claims. Both Eynon and the Bidoggias appeared and filed answers, traversing some of the averments of the complaint, and affirmatively pleading opposing claims to the $1,-000. Plaintiff has no interest, other than to be protected against double payment. The Bidoggias move for judgment on the pleadings.
Such right, if any, as Eynon has, is predicated upon the alleged fact that after he married the insured he paid the premiums upon the policy as they accrued. The allegation is denied by the Bidoggias, but for the purposes of the motion it must be assumed to be true. At law Eynon has no standing; the policy does not run to .him, nor was it made for his benefit. In eqxdty, his position would seem to be little less than shocking. An unmarried daughter, presumably out of affection for her parents and for their protection, takes out a life insurance policy, naming them as sole beneficiaries. She delivers the policy to them, and at first she herself, and thereafter through her husband, she pays the accruing premiums. She makes no change in the beneficiaries, and dies presumably in the belief that her purpose will be carried out, and her parents will get the protection she provided for them. Her husband then seeks to defeat her wishes and appropriate the money to his own use. The only ease put forward in support of- such a proposition is New York Life Insurance Co. v. Bank of Italy, 60 Cal. App. 602, 214 P. 61, and under the facts it is not in point. If citations to the contrary were necessary, reference could be made to Succession of Verneuille, 45 So. 520; Succession of Adonis Le Blanc, 142 La. 27, 76 So. 223, L. R. A. 1917F, page 1137; Martin v. McAllister, 94 Tex. 567, 63 S. W. 624, 56 L. R. A. 585; Voss v. Conn. Life Ins. Co., 119 Mich. 161, 77 N. W. 697, 44 L. R. A. 689.
When the policy was taken out the insured was a single woman; it became her separate property, and continued to have. that status after her marriage. Of what materiality is it that Eynon paid premiums ? He knew that the policy belonged to his wife, and knew- that it was payable to her father and mother. Whether he used his separate funds, or community funds, he had the power to make a gift to his wife of either, and with her consent to make a like gift to her parents. If, under the circumstances, he so paid the premiums, he must be presumed to have intended the payment to be a gift. And *113besides, upon the death of the insured, no other beneficiaries having been named, the contingent right of the parents became vested and absolute. The insurance company was then bound to pay in accordance with the terms of its contract.’
Judgment for the Bidoggias. Their counsel will prepare the form.